DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “PNA1” has been used to designate both the first light-transmitting area and the second light-transmitting area in Figures 1 and 8-10. The label “PNA1” in the bottom right of the figures should apparently be changed to “PNA2.” See Figure 11 of this application and the drawing changes to Figure 1 in parent application 15/871,428.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0316821).
In reference to claim 1, Lee et al. (US 2015/0316821), hereafter “Lee,” discloses a liquid crystal display (LCD) device, with reference to Figure 10, portions of which are included and annotated herein, comprising: 
a substrate; 
a gate line 121 and a data line 171 intersecting with each other and disposed on the substrate, paragraphs 133 and 140; 
first through third thin-film transistors (TFTs) disposed on the substrate; and 
first and second sub-pixel electrodes 191a, 191b disposed above the first through third TFTs, 
wherein the first TFT Qa includes a first source electrode 173a electrically connected to the data line 171, a first drain electrode 175a electrically connected to the first sub-pixel electrode, and a first channel between the first source electrode and the first drain electrode, 
the second TFT Qb includes a second source electrode 173b electrically connected to the data line, a second drain electrode 175b electrically connected to the second sub-pixel electrode, and a second channel between the second source electrode and the second drain electrode, 
the third TFT Qc includes a third source electrode electrically connected to a sustain electrode, the second drain electrode, and a third channel between the third source electrode and the second drain electrode, paragraph 142, and 
a length direction of the second channel is same as a length direction of the third channel, see Figures below.

    PNG
    media_image1.png
    431
    800
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First direction in which gate line 121 extends)][AltContent: textbox (Second direction)]

[AltContent: textbox (The length direction of the second channel is the same as a length direction of the third channel, claim 1.)]
In reference to claim 2, Lee discloses the length direction of the second channel is the same as a first direction in which the gate line extends, see Figure below.
In reference to claim 3, Lee discloses the second drain electrode 175b extends in a second direction perpendicular to the first direction, see Figure below.
In reference to claim 6, Lee discloses the first channel has U-shape.
In reference to claim 7, Lee discloses the length direction of the second channel is the same as a length direction of the first channel, see Figure below. 
[AltContent: arrow]In reference to claim 8, Lee discloses a sustain electrode disposed on a same layer with the gate line, paragraphs 133-137.
In reference to claim 9, Lee discloses the third source electrode 175c is electrically connected to the sustain electrode 135, paragraphs 135 and 164. 
In reference to claim 10, Lee discloses a difference between a voltage provided to the first sub-pixel electrode and the voltage provided to the sustain electrode is greater than a difference between the voltage provided to the second sub-pixel electrode and the voltage provided to the sustain electrode, paragraph 175. 
In reference to claim 11, Lee discloses a liquid crystal display (LCD) device, with reference to Figure 10, comprising: 
a substrate; 
a gate line 121 and a data line 171 intersecting with each other and disposed on the substrate, paragraphs 133 and 140; 
first through third thin-film transistors (TFTs) disposed on the substrate; and 
first and second sub-pixel electrodes 191a, 191b disposed above the first through third TFTs, 
wherein the first TFT Qa includes a first source electrode 173a electrically connected to the data line 171, a first drain electrode 175a electrically connected to the first sub-pixel electrode, and a first channel between the first source electrode and the first drain electrode, 
the second TFT Qb includes a second source electrode 173b electrically connected to the data line, a second drain electrode 175b electrically connected to the second sub-pixel electrode, and a second channel between the second source electrode and the second drain electrode, 
the third TFT Qc includes a third source electrode electrically connected to a sustain electrode, the second drain electrode, and a third channel between the third source electrode and the second drain electrode, paragraph 142, and 
the second drain electrode extends in a first direction in which the data line extends, see Figure below.
[AltContent: arrow][AltContent: arrow]
In reference to claim 12, Lee discloses the second source electrode extends in the first direction, see Figure above.
In reference to claim 13, Lee discloses the third source electrode extends in the first direction, see Figure above.
In reference to claim 14, Lee discloses the first channel has a U-shape.
[AltContent: textbox (The length direction of the second channel is the same as a length direction of the third channel, claim 15.)]In reference to claim 15, Lee discloses the length direction of the second channel is the same as a length direction of the third channel.
In reference to claim 16, Lee discloses a length direction of the second channel is same as a length direction of the first channel, see Figure below.
In reference to claim 17, Lee discloses the length direction of the second channel is the same as a second direction in which the gate line extends, see Figure below.
In reference to claim 18, Lee discloses the first source electrode and the first drain electrode extend in the first direction, see Figure at claim 11 above.
[AltContent: arrow]In reference to claims 19 and 20, Lee discloses the first source electrode and the second source electrode are defined as a single source electrode, paragraph 140, wherein the single source electrode is between the first drain electrode and the second drain electrode in the second direction, see Figure below.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0316821) in view of No et al. (US 2017/0108723).
In reference to claim 4, Lee does not disclose a floating electrode between the third source electrode and the second drain electrode.
No et al. (US 2017/0108723) discloses an LCD device including teaching the third TFT
further includes a floating electrode, FE in Figure 1, disposed between the third source electrode DE3 and the second drain electrode DE2, paragraph 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a floating electrode to be between the third source electrode and the second drain electrode. One would have been motivated to do so in order to form channels between the drain and the floating electrode and between the floating electrode and the source, paragraph 67.
In reference to claim 5, No discloses the third channel includes a first portion between the second drain electrode and the floating electrode and a second portion between the third source electrode and the floating electrode, paragraph 67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897